

116 HR 3747 IH: On or Under Act
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3747IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Neguse introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Government to acquire mineral rights, and prohibit disturbance, of the
			 subsurface of federally owned sites listed on the National Priorities List
			 to the extent necessary to protect cleanup remedies, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the On or Under Act. 2.Prohibition on disturbance of the subsurface of NPL sites (a)Acquisition of mineral rightsUpon the date of enactment of this Act, the Federal Government shall acquire all the current existing mineral rights, including lease interests, that exist in the subsurface of federally owned sites listed on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (b)ProhibitionUpon acquiring such subsurface mineral rights, unless for the purposes of site clean-up, the Administrator of the Environmental Protection Agency shall prohibit, through restrictive covenant or other appropriate mechanism, any drilling, excavation, or other disturbance of the federally owned subsurface beneath a site listed on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
			